1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   GEORGE AVALOS, an individual,                   )   Case No.: 1:21-cv-00230-NONE-JLT
                                                     )
12                 Plaintiff,                        )   ORDER AFTER NOTICE OF SETTLEMENT;
                                                     )   ORDER WITHDRAWING FINDINGS AND
13          v.                                       )   RECOMMENDATION TO GRANT IN PART
                                                     )   DEFAULT JUDGMENT
14   RED MOUNTAIN ASSET FUND I, LLC, a
                                                     )
     Delaware Limited Liability Company,
15                                                   )   (Doc. 13)
                                                     )
16                 Defendant.                        )

17          The plaintiff reports he has settled the matter and indicates he will seek dismissal of the action

18   soon. (Doc. 13) Thus, the Court ORDERS:

19          1.     The findings and recommendation to grant in part default judgment (Doc. 12) is

20   WITHDRAWN;

21          2.     The stipulation to dismiss the action SHALL be filed no later than August 13, 2021;

22          2.     All pending dates, conferences and hearings are VACATED.

23   The parties are advised that failure to comply with this order may result in the Court imposing

24   sanctions, including the dismissal of the action.

25
26   IT IS SO ORDERED.

27      Dated:    June 23, 2021                              _ /s/ Jennifer L. Thurston
28                                                CHIEF UNITED STATES MAGISTRATE JUDGE
